Order entered February 28, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00157-CV

IN RE ANGELOS KOLOBOTOS AND KOLOBOTOS PROPERTIES, LLC,
                        Relators

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16384

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relators’ February 28, 2022 “Petition for Writ of

Mandamus and Motion to Stay.” We GRANT the motion, and STAY the

underlying post-judgment collection proceedings, including the sale of the thirteen

subject properties under an execution of judgment in case number DC-17-16384,

City of Dallas v. Kolobotos and Kolobotos Properties. The stay shall remain in

effect pending resolution of this original proceeding.

      We further conclude that relators have not filed a mandamus record that is

properly sworn or certified. See TEX. R. APP. P. 52.3(k)1(1)(A), 52.7(A)(1); In re
Butler, 270 S.W.3d 757, 758-59 (Tex. App.—Dallas 2008, orig. proceeding)

(requiring properly authenticated petition and record under Rule 52). Accordingly,

we DIRECT relators to file, by March 2, 2022, a sworn or certified copy of the

mandamus record. We caution relators that failure to file a properly sworn or

certified record by this deadline may result in the denial of this original proceeding

for non-compliance with Rule 52.

      We also request that real party in interest and respondent file a response, if

any, to the petition for writ of mandamus by March 10, 2022.

                                              /s/   DENNISE GARCIA
                                                    JUSTICE